Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  148353




  RICO MENEFEE,

               Plaintiff-Appellant,

  v                                                                  SC: 148353
                                                                     CoA: 315557
  DEPARTMENT OF CORRECTIONS, et al,

             Defendants-Appellees.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of January 10, 2014, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 25, 2014
                                                                                Clerk